DETAILED ACTION   

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10,170,627 because claims 1, 2 of U.S. Patent No. 10,170,627 comprising a nanowire transistor, comprising: a nanowire disposed on a substrate, the nanowire having an undoped channel region of a first semiconductor material disposed longitudinally between and electrically coupled with an undoped semiconductor source region and an undoped semiconductor drain region; a gate stack having a gate conductor and a gate insulator wrapped around the undoped channel region of the nanowire; wherein the undoped semiconductor source region is included in a source stack having a source conductor and an interfacial layer coaxially wrapped around the semiconductor source region, and the undoped semiconductor drain region is included in a drain stack having a drain conductor and an interfacial layer coaxially wrapped around the semiconductor drain region.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, or 10 of U.S. Patent No. 10,833,199 because claims 1, or 10 of U.S. Patent No. 10,833,199 comprising a nanowire transistor, comprising: a nanowire disposed on a substrate, the nanowire having an undoped channel region of a first semiconductor material disposed longitudinally between and electrically coupled with an undoped 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,505,047 wherein claim 1 of U.S. Patent No. 10,505,047 comprising a nanowire transistor, comprising: a nanowire disposed on a substrate, the nanowire having an undoped channel region of a first semiconductor material disposed longitudinally between and electrically coupled with an undoped semiconductor source region and an undoped semiconductor drain region; a gate stack having a gate conductor and a gate insulator wrapped around the undoped channel region of the nanowire; wherein the undoped semiconductor source region is included in a source stack having a source conductor and an interfacial layer coaxially wrapped around the semiconductor source region, and the undoped semiconductor drain region is included in a drain stack having a drain conductor and an interfacial layer coaxially wrapped around the semiconductor drain region.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Subject Matter
2.	Claim 1 would be allowable if a timely filed terminal disclaimer overcome the nonstatutory double patenting rejection set forth in this Office action.


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 1 of Cho et al. (9935189) discloses a nanowire transistor, comprising: a nanowire (10) inherently disposed on a substrate, the nanowire (10) having a channel region of a first semiconductor material disposed longitudinally between and electrically coupled with a semiconductor source region (a source region in the layer 10) and a semiconductor drain region (a drain region in the layer 10); a gate stack (40, 50) having a gate conductor (50) and a gate insulator (40) wrapped around the channel region of the nanowire (10).

    PNG
    media_image1.png
    298
    498
    media_image1.png
    Greyscale

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826